Title: To Thomas Jefferson from Albert Gallatin, 11 May 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York 11th May 1804
          
          On receipt of your letter of the 27th ulto., which was I think on the 2d instt., I had immediately a commission issued in Mr Nicholas’s name & transmitted to him at Warren; and by same mail wrote to Mr Davies that his resignation would be accepted. It is not practicable to recall the proceedings.
          I never had thought Mr Nicholson equal to the office of Commissr. of loans, and on hearing of his long sickness repeatedly urged a resignation. I find him so weak & so incapable to attend to the duties of the office, that I consider him as having been at the mercy of his clerks for several months: he informs that he has sent a resignation to you. Permit me, from public & personal motives, to urge the necessity of an early appointment.
          I enclose a letter from Mr Crowninshield recommending a proper person as surveyor of Marblehead, a new office created last session. I presume that his recommendation may be considered as unexceptionable. Two commissions are necessary vizt. Surveyor of the   of Marblehead; and Inspector of the revenue for the port of do.—
          I dislike so much the appointment of military commandants in Upper Louisiana, and, perhaps for that reason, think so probable that the system will soon be repealed, that the choice of proper persons has not appeared to me to be of first rate importance. Yet the reputation of the administration seems to require that public opinion in North Carolina should have pronounced in favour of Thomas Blount in relation to the unfortunate land business in which his name was connected with that of his brother. I do not know how that fact stands, but would like to know Macon’s & Franklin’s opinion. I feel friendly disposed and strongly prejudiced in his favour and have no doubt of his being qualified. Another man, Seth Hunt, has been mentioned. I know nothing of him; but I discovered that he was so obnoxious to all our southern friends, and he is so much so to the eastern federalists, that if his appointment depends on a confirmation of the Senate, I would doubt its being ratified.
          It is generally believed that this State will return 15 republican members and only 2 federalists, Renssalaer & Livingston. M’Cord under an unjust suspicion of Burrism has lost his election, and Thomas by recanting has escaped. Root & Patterson are both turned out; but Palmer has also lost his election; his opponent is however a firm republican named Sailly, a french canadian settled since the war on Lake Champlain. All the returns are not however complete & as there are ten new members, the politicks of some may not be fully understood. Unfortunately there is very little accession of talents. Tompkins & Sailly are said to be the best.
          Hardly expecting to see again Mr Nicholson, it is with difficulty I can immediately leave this place; but will not however exceed the time I mentioned, and expect to be at Washington on the 24th.
          With great attachment & sincere respect Your obedt. Servt.
          
            Albert Gallatin
          
        